DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-9 and 11-16 are objected to because of the following informalities:  
Regarding claims 2-9, the limitation “a system in accordance with claim 1…” is interpreted as –the system in accordance with claim 1--.
Regarding claims 11-16, the limitation “a heating pad in accordance with claim 10…” is interpreted as –the heating pad in accordance with claim 10-.
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013.
Regarding claim 6 and 13, where it recites “at least one heating element comprises three heating elements.” It is interpreted by the examiner that the three heating elements in claim 6, according to claim 1, replaces the “at least one heating element;” and so, the three heating elements also have the structural limitation of “flexible semi-conductive self-regulating”. 
Regarding claim 1 and 10, where it recites “flexible.” Paragraph 32 in the specification states “the heating pad is also flexible, and can easily be bent 90 degrees to fit any contour when warm.” The term flexible is interpreted by the examiner, according to specification par. 32, as –can be bent 90 degrees to fit any contour while operating--

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim(s) 10-12 and 15-16 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Irgens (US 20140166638 A1). 
Regarding claim 10, Irgens discloses a heating pad (flexible heating element 300, Fig. 7) for heating equipment in a hazardous environment (flexible heating element for use in deicing, par. 3; where freezing conditions can be considered as a hazardous environment), said heating pad comprising: at least one heating element (elongate web 22 of flexible conductive plastic, Fig. 7), wherein said at least one heating element is a flexible semi-conductive self-regulating heating element (heating element can be flexible and self-regulating, par. 27; one of ordinary skill in the art would know that the flexible heating pad could be flexible enough to bend 90 degrees while operational since the elongated web can be made of braided conductive wire, par. 3, the first insulating material can be made of polyethylene, par. 24, and the second insulating material can be made of polypropylene, par. 24; where one of ordinary skill in the art would know that those materials can be made to be flexible enough to bend 90 degrees while still functioning); 
at least one thermal insulation layer (first liner 108, Fig. 7; where the insulating material can be polyethylene which can function as a thermal insulation, par. 34, and therefore, reads on thermal insulation layer) positioned on one side of said at least one heating element (first liner 108 is on one side of the elongate web 22, Fig. 7);  and 
a protective cover (second liner 112, Fig. 7), wherein said at least one heating element and said at least one thermal insulation layer are sealed within said protective cover (second linear 112 encompasses both heating element and first liner, Fig. 7).  
Regarding claim 11, Irgens discloses a heating pad in accordance with claim 10, wherein said at least one thermal insulation layer comprises a first insulation layer made of a first material (first liner 108 includes first insulating material 56, par. 30) and two second insulation 
Regarding claim 12, Irgens discloses a heating pad in accordance with claim 10, wherein said heating pad is configured to be wrapped around a pipeline (flexible heating element, since the heating element is flexible, it is capable of being wrapped around a cylindrical pipeline; where the broadest reasonable interpretation of “wrapped around” does not necessarily mean the entire circumference of the pipeline, partial wrapping is included in the interpretation).
Further, it is understood, claim 12 includes intended use recitation “configured to be wrapped around a pipeline.” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, Irgens discloses a heating pad in accordance with claim 10, said power cable comprises a cable connector (lead wires 306, Fig. 6), and wherein said heating pad comprises a pad connector configured to engage said cable connector (crimp connector 304, par. 40, Fig. 6).  
Regarding claim 16, Irgens discloses a heating pad in accordance with claim 10, wherein a plurality of slots are defined through said at least one heating element (extending slots 28, par. 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irgens (US 20140166638 A1) in view of Kaiserman (US 20080083721 A1). 
Regarding claim 1, Irgens discloses a system for heating equipment in a hazardous environment (flexible heating element for use in deicing, par. 3; where freezing conditions can be considered as a hazardous environment), said system comprising: 
a heating pad (flexible heating element 300, Fig. 7) configured to heat the equipment, said heating pad comprising: 
at least one heating element (elongate web 22 of flexible conductive plastic, Fig. 7), wherein said at least one heating element is a flexible semi-conductive self-regulating heating element (heating element can be flexible and self-regulating, par. 27; one of ordinary skill in the art would know that the flexible heating pad could be flexible enough to bend 90 degrees while operational since the elongated web can be made of braided polymeric conductive wire with a thickness of 1-1.5 mm, par. 3 and 20, the first insulating material can be made of polyethylene with a thickness of 0.01-0.03 mm, par. 24 and 25, and the second insulating material can be made of polypropylene with a thickness of 0.02-0.04 mm, par. 24; where the combined thickness can be between 1.03-1.57 mm and one of ordinary skill in the art would know that the 
at least one thermal insulation layer (first liner 108, Fig. 7; where the insulating material can be polyethylene which can function as a thermal insulation, par. 34, and therefore, reads on thermal insulation layer) positioned on one side of said at least one heating element (first liner 108 is on one side of the elongate web 22, Fig. 7); and  
a protective cover (second liner 112, Fig. 7), wherein said at least one heating element and said at least one thermal insulation layer are sealed within said protective cover (second linear 112 encompasses both heating element and first liner, Fig. 7); and 
a power cable coupling (power source connects to bus connectors, claim 13).  
Irgens does not disclose a control system configured to receive power from a power source and a power cable coupling said control system to said heating pad.
Kaiserman discloses a flexible heated textile for heating an article, where in it discloses a control system (integrated circuit controller 150, par. 117, Fig. 12) configured to receive power from a power source (power supply 152, par. 117, Fig. 12) and a power cable coupling said control system to said heating pad (buses 140, 142, and 146 are connected to controller 150 that allows power to the buses as desired, par. 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens to incorporate the teachings of Kaiserman and have controllers. Doing so would have the benefit of controlling the power supplied to the heating element (par. 3, Kaiserman).
Regarding claim 2, Irgens in view of Kaiserman does not disclose a system in accordance with Claim 1, wherein said control system is configured to: receive a user input specifying a 
Kaiserman further discloses a system in accordance with Claim 1, wherein said control system is configured to: receive a user input (user input a desired temperature, par. 130) specifying a predetermined temperature (desired temperature, par. 130); and
control said heating pad to operate at the predetermined temperature (controller supplies power for a required time to achieve the desired temperature, par. 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens to incorporate the teachings of Kaiserman and include user input. Doing so would have the benefit of allowing the user to select the desired temperature.
Regarding claim 3, Irgens in view of Kaiserman discloses a system in accordance with Claim 1, wherein said at least one thermal insulation layer comprises a first insulation layer made of a first material (first liner 108 includes first insulating material 56, par. 30) and two second insulation layers made of a second material (first liner 108 includes second insulating material 60, par. 30).  
Regarding claim 5, Irgens in view of Kaiserman discloses a system in accordance with Claim 1, wherein said heating pad is configured to be wrapped around a pipeline (flexible heating element, since the heating element is flexible, it is capable of being wrapped around a cylindrical pipeline; where the broadest reasonable interpretation of “wrapped around” does not necessarily mean the entire circumference of the pipeline, partial wrapping is included in the interpretation).
Further, it is understood, claim 5 includes intended use recitation “configured to be wrapped around a pipeline.” The applicant is reminded that a recitation with respect to the 
Regarding claim 8, Irgens in view of Kaiserman discloses a system in accordance with Claim 1, wherein said power cable comprises a cable connector (lead wires 306, Fig. 6), and wherein said heating pad comprises a pad connector configured to engage said cable connector (crimp connector 304, par. 40, Fig. 6).  
Regarding claim 9, Irgens in view of Kaiserman discloses a system in accordance with Claim 1, wherein a plurality of slots are defined through said at least one heating element (extending slots 28, par. 22).  

Claim 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irgens in view of Kaiserman and Naylor (US 20070262073 A1). 
Regarding claim 4, Irgens in view of Kaiserman does not disclose a system in accordance with Claim 1, wherein said control system comprises active barrier circuitry (ground fault circuit interrupter, 218, par. 61) that facilitates isolating said control system from said heating pad in the event of a fault (the ground fault circuit interrupter protects the thermal cover from damage from spikes in electric current, par. 61).  
Naylor discloses a flexible heating system that can be used for cylindrical surfaces wherein, wherein said control system comprises active barrier circuitry (ground fault circuit interrupter, 218, par. 61) that facilitates isolating said control system from said heating pad in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens in view of Kaiserman to incorporate the teachings of Naylor and have a ground fault circuit interrupter. Doing so would have the benefit of protecting the heating element from spikes in electric current (par. 61, Naylor).
Regarding claim 6, Irgens in view of Kaiserman does not disclose a system in accordance with Claim 1, wherein said at least one heating element comprises three heating elements. 
Naylor discloses said at least one heating element comprises three heating elements (modular heated cover 800 with electrical connection 806 may be included to connect multiple electrical heating elements 810, par. 88, Fig. 8; where it is understood by the examiner that though Fig. 8 only shows two heating elements, the term “multiple electrical heating elements” encompasses two or more and one of ordinary skill in the art would be able to duplicate additional heating elements if needed, see MPEP 2144.04 B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens in view of Kaiserman to incorporate the further teachings of Naylor and have multiple electrical heating elements. Doing so would have the benefit of providing variable heat intensity levels (par. 84, Naylor).
Regarding claim 7, Irgens in view of Kaiserman a system in accordance with Claim 1, wherein said protective cover is a vinyl polyester cover (where one of ordinary skill in the art would be able to choose any number of different materials such as polyester (par. 68, Naylor), vinyl (par. 47, Naylor), or vinyl polyester for the protective cover).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens to incorporate vinyl polyester based on .
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irgens in view of Naylor (US 20070262073 A1). 
Regarding claim 13, Irgens discloses a heating pad in accordance with claim 10, wherein said at least one heating element comprises three heating elements.
Naylor discloses said at least one heating element comprises three heating elements (modular heated cover 800 with electrical connection 806 may be included to connect multiple electrical heating elements 810, par. 88, Fig. 8; where it is understood by the examiner that though Fig. 8 only shows two heating elements, the term “multiple electrical heating elements” encompasses two or more and one of ordinary skill in the art would be able to duplicate additional heating elements if needed, see MPEP 2144.04 B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens to incorporate the further teachings of Naylor and have multiple electrical heating elements. Doing so would have the benefit of providing variable heat intensity levels (par. 84, Naylor).
Regarding claim 14, Irgens discloses a heating pad in accordance with claim 10, wherein said protective cover is a vinyl polyester cover (where one of ordinary skill in the art would be able to choose any number of different materials such as polyester (par. 68, Naylor), vinyl (par. 47, Naylor), or vinyl polyester for the protective cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens to incorporate vinyl polyester based on design specification, as shown by Naylor that the protective cover can be polyester (par. 68) or vinyl (par. 47) or other similar materials. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naylor (US 20070262073 A1) discloses a heating cover for industrial applications that also reads on all the limitations of independent claim 1 and 10 except for self-regulating heating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/Examiner, Art Unit 3761                  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761